DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/18/2022, 11/29/2021, 11/10/2021, and 05/11/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Objection/s to the Specification
The title of the invention, “PROJECTION DEVICE AND PROJECTION LENS,” is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - AIA  35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 5, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yanagihara (US 20160109788 A1) in view of Roessel (US 5469236 A).
Regarding claim 1, Yanagihara teaches a projection device (Fig. 1-4B) comprising: an electro-optical element (341R/G/B); a drive housing (2) that stores the electro-optical element (341R/G/B) and includes a central portion (main body) and a protruding portion (front side) protruding from the central portion (main body); a recessed portion (lens region); a projection lens (35) that is disposed in the recessed portion (lens region), projects light applied from the electro-optical element (341R/G/B) onto a projection target; and fans (61, 611, 612, 613, 614, 62, 621, 622, and/or 623) that are disposed in the drive housing (2) and draw in or discharge gas, wherein the recessed portion (lens region) and the protruding portion (front side) are adjacent to each other in a first direction, the projection lens (35) is provided so as to extend to the recessed portion (lens region) from the drive housing (2) in a second direction crossing the first direction, the central portion (main body) includes a first A side surface (right side surface) that is provided in a first A direction (X-right) corresponding to one side in the first direction and a second A side surface (left side surface) that is provided in a first B direction (X-left) corresponding to the other side in the first direction, the protruding portion (front side) includes a first B side surface in the first A direction (X-right) and includes a second B side surface, which faces the projection lens (35), in the first B direction (X-left), and the fans (61, 611, 612, 613, 614, 62, 621, 622, and/or 623) face the second A side surface (left side surface) and the second B side surface (Fig. 1-3).
Yanagihara does not teach a first rotation mechanism.
Roessel teaches a first rotation mechanism (Fig. 1 and 2).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Yanagihara with Roessel; because it allows greater flexibility in projecting images in many different directions.
Regarding claim 14, Yanagihara teaches a projection device comprising: an electro-optical element (341R/G/B); a drive housing (2) that stores the electro-optical element (341R/G/B) and includes a central portion (main body) and a protruding portion (front side) protruding from the central portion (main body); a recessed portion (lens region); a projection lens (35) that is disposed in the recessed portion (lens region), projects light applied from the electro-optical element (341R/G/B) onto a projection target, and an insertion opening (51/511) that is provided in the drive housing (2) and is connected to an external power source or an external device, wherein the recessed portion (lens region) and the protruding portion (front side) are adjacent to each other in a first direction, the projection lens (35) is provided so as to extend to the recessed portion (lens region) from the drive housing (2) in a second direction crossing the first direction, the central portion (main body) includes a first A side surface (right side surface) that is provided in a first A direction (X-right) corresponding to one side in the first direction and a second A side surface (left side surface) that is provided in a first B direction (X-left) corresponding to the other side in the first direction, the protruding portion (front side) includes a first B side surface in the first A direction (X-right) and includes a second B side surface, which faces the projection lens (35), in the first B direction (X-left), and the insertion opening (51/511) is provided on the second A side surface (left side surface), the first A side surface (right side surface), or the first B side surface.
Yanagihara does not teach a first rotation mechanism and a second rotation mechanism.
Roessel teaches a first rotation mechanism and a second rotation mechanism (Fig. 1 and 2).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Yanagihara with Roessel; because it allows greater flexibility in projecting images in many different directions.
Regarding claim 2, Yanagihara further teaches the fans (61, 611, 612, 613, 614, 62, 621, 622, and/or 623) face the first A side surface (right side surface) and the first B side surface (Fig. 1-3).
Regarding claim 5, Yanagihara further teaches the fan facing the second B side surface is an intake fan (611).
Regarding claim 16, Yanagihara further teaches the insertion opening (51/511) is not provided on the third side surface.
Neither Yanagihara nor Roessel explicitly teaches a length of the third side surface is longer than a length of each of the first A side surface and the first B side surface.
Lacking criticality to the functioning of the invention, it would have been obvious to a person of ordinary skills in the art at the time of the invention that a length of the third side surface, in the second direction, is longer than a length of each of the first A side surface (right side surface) and the first B side surface.  Changing the dimensions/shape of the projector does not affect its functionality or operation in any ways; hence it is obvious.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955);  In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984);  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yanagihara in view of Roessel in further view of Lin (US 20130250250 A1).
Regarding claim 3, neither Yanagihara nor Roessel teaches an exhaust port that is formed on the first A side surface and the first B side surface; and intake ports that are formed on the second A side surface and the second B side surface, wherein the area of the exhaust port is larger than the area of the intake ports.
Lin teaches an exhaust port (114/214) that is formed on the first A side surface and the first B side surface; and intake ports (112/212) that are formed on the second A side surface and the second B side surface, wherein the area of the exhaust port is larger than the area of the intake ports (Fig. 1-3).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Yanagihara and Roessel with Lin; because it provides solid state light source to improve efficiency.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yanagihara in view of Roessel in further view of Hsiao (US 20110157560 A1).
Regarding claim 4, neither Yanagihara nor Roessel explicitly teaches an exhaust fan as the fan facing the first B side surface; an intake fan as the fan facing the second B side surface; a light source that irradiates the electro-optical element with light; and a heat sink that is disposed adjacent to the light source, wherein the heat sink is provided between the first B side surface and the second B side surface. 
Hsiao teaches an exhaust fan (26/28) as the fan facing the first B side surface; an intake fan (24) as the fan facing the second B side surface; a light source (14a/b/c/d) that irradiates the electro-optical element with light; and a heat sink (16/18/20/30) that is disposed adjacent to the light source (14a/b/c/d), wherein the heat sink (16/18/20/30) is provided between the first B side surface and the second B side surface (Fig. 1 and 2).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Yanagihara and Roessel with Hsiao; because it provides LED light source to improve efficiency.

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yanagihara in view of Roessel and in further view of Takasuka (US 20170205691 A1).
Regarding claim 11, Yanagihara further teaches the recessed portion (lens region) and the protruding portion (front side) are adjacent to each other in a first direction (Fig. 1), the projection lens (35) is provided so as to extend to the recessed portion (lens region) from the drive housing (2) in a second direction crossing the first direction (Fig. 1), 
Neither Yanagihara nor Roessel explicitly teaches three foot portions that are provided on a bottom of the drive housing (2).
Takasuka teaches having feet (FT1, FT2, FT3, FT4) on the bottom surface of the housing (Fig. 2-8).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Yanagihara with Tukasuka such that and one of the foot portions is provided on the bottom of the protruding portion and two of the foot portions are provided on the bottom of the central portion; because it provides clearance between the bottom surface of the projector and the installation surface to improve ventilation.
Regarding claim 12, the combination of Yanagihara, Roessel and Tukasuka consequently results in the protruding portion (front side) includes a fourth side surface in the second direction, and one of the foot portions is provided at a corner corresponding to the second B side surface and the fourth side surface (Fig. 2-8 of Tukasuka).
Regarding claim 13, the combination of Yanagihara, Roessel and Tukasuka consequently results in the central portion (main body) includes a third side surface in the second direction, and two of the foot portions are provided at corners corresponding to the third side surface (Fig. 2-8 of Tukasuka).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yanagihara and Roessel in view of Ishikawa (US 20150241047 A1).
Regarding claim 15, Yanagihara, as modified by Roessel, teaches an intake port that is formed on the second A side surface (left side surface); 
Neither Yanagihara nor Roessel teaches the insertion opening (51/511) is provided on the second A side surface (left side surface) and an exhaust port that is formed on the first A side surface (right side surface) or the first B side surface.
Ishikawa teaches the insertion opening (19) is provided on the second A side surface (left side surface) and an exhaust port (18) that is formed on the first A side surface (right side surface) or the first B side surface.
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Yanagihara and Roessel with Ishikawa; because it allows straight airflow reducing turbulence inside the projector.

Claim 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Roessel (US 5469236 A).
Regarding claim 17, Roessel teaches a projection lens (35) (Fig. 1-3) comprising: an incident portion (20) on which light is incident in a second direction; a first optical axis bending member (28) that bends light emitted from the incident portion (20) in a third direction crossing the second direction; a second optical axis bending member (48) that bends light emitted from the first optical axis bending member (28) in the second direction; a first intermediate optical system (40, 42, and/or 44) and a second intermediate optical system (42, 44, and/or 40, respectively) that are provided between the first optical axis bending member (28) and the second optical axis bending member (48) on an optical path; and a first intermediate optical system (40, 42, and/or 44) and a second intermediate optical system (42, 44, and/or 40) that are provided between the first optical axis bending member (28) and the second optical axis bending member (48) on an optical path; and a second rotation mechanism (Fig. 1 or 2).
Roessel does not teach the second rotation mechanism that includes the second intermediate optical system and does not include the first intermediate optical system.
Having the second rotation mechanism that includes the second intermediate optical system and does not include the first intermediate optical system does not change the principle of operation or function of the system in any way.
Lacking criticality to the functioning of the system, it would have been obvious to a person of ordinary skills in the art at the time of the invention to have the second rotation mechanism that includes the second intermediate optical system and does not include the first intermediate optical system; because it is a matter of design choice.
Regarding claim 18, Roessel further teaches a diameter of a lens of the first intermediate optical system (40, 42, and/or 44) is larger than a diameter of a lens of the second intermediate optical system (42, 44, and/or 40; Fig. 3).

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Roessel in view of Zhou (WO 2019169819 A1).
Regarding claim 19, Roessel does not explicitly teach an electro-optical element (341R/G/B); a drive housing (2) which includes the electro-optical element (341R/G/B) and to which the projection lens (35) is connected; and a first rotation mechanism that rotates the projection lens (35) with respect to the drive housing (2).
Zhou teaches an electro-optical element (light valve of the projection system); a drive housing (10) which includes the electro-optical element (light valve of the projection system) and to which the projection lens (1) is connected; and a first rotation mechanism (30) that rotates the projection lens (1) with respect to the drive housing (10).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to combine Roessel with Zhou; because it allows increasing the degree of freedom of the projection.
Regarding claim 20, Roessel, as modified by Zhou, further teaches an emission lens (52) that emits light emitted from the second optical axis bending member (48); and a lens housing that covers a member provided between the emission lens and the second rotation mechanism, wherein the lens housing is rotatable about the second rotation mechanism, and the emission lens is rotatable as the lens housing is rotated (Fig. 1 and 2).

Allowable Subject Matter
Claims 6-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 6, the closest prior art references, Roessel (US 5469236 A), Kurota (US 20180217477 A1), and Kuroda (JP 2017142281 A), do not teach, by themselves or in combination with one another, “a first lock unit that is provided on the projection lens (35) and switches a state of the first rotation mechanism between rotatable and not rotatable.”  Furthermore, there is no teaching, suggestion or motivation in the prior art references to modify the references in such manner that results in the above claimed limitation/s; hence the invention as claimed by claim 6 is not obvious to a person of ordinary skill in the art at the time of the invention.
Claims 7-10 depend, directly or indirectly, on claim 6; hence they are also allowable.


Conclusion
The prior art references cited in PTO-892 are made of record and considered pertinent to applicant's disclosure.
Patent documents, JP 2012098506 A, JP 2006201292 A, JP 09304833 A, and JP 09197341 A, disclose projection system having the rotatable projection lens.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-LUAN Q LE whose telephone number is (571)270-5362.  The examiner can normally be reached on Monday-Friday; 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272 230303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Or faxed to:
(571) 273-8300, (for formal communications intended for entry)
		Or:
(571) 273-7490, (for informal or draft communications, please label “PROPOSED” or “DRAFT”)

Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882